DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	”a processor; and 
a memory coupled with the processor, the memory comprising executable instructions stored thereon that when executed by the processor cause the processor to effectuate operations comprising: 
determining whether a trigger has occurred within a cloud infrastructure; in response to determining that the trigger has occurred, extracting characteristics from one or more virtual network functions (VNFs) of a service chain within the cloud infrastructure; 
in response to extracting characteristics from the one or more VNFs of the service chain, 
determining rehoming actions for each of the one or more VNFs of the service chain based on a feasibility of whether or not each rehoming action of the rehoming actions can be performed by the one or more VNF, 
wherein the feasibility is one of an impact analysis of the rehoming actions, contention analysis of the rehoming actions, or a state of VNFs associated with the rehoming actions; 
in response to determining rehoming actions, predicting a rehoming delay or a connectivity downtime for each of the rehoming actions for each of the one or more VNFs of the service chain; 
determining an optimal rehoming action from the rehoming actions for at least one of the one or more VNFs in the service chain using the rehoming delay or the connectivity downtime for each rehoming action of the rehoming actions; and 
performing the optimal rehoming action for the at least one of one or more VNFs in the service chain.” 
Chapalamadugu et al. (US 2019/0058633 A1) disclose techniques described herein may be used to condense a large quantity of Virtual Network Function (VNF) chains (that each correspond to a network service) into a much smaller quantity of VNF records; and extract any of the large quantity of VNF chains from the smaller quantity of network service records. This may be accomplished by assigning a Number (No.) of Services attribute and a Tier attribute into each VNF record. The No. of Services attribute and Tier attribute may enable the VNF records to reference one another such that the larger quantity of VNF chains may, in effect, be entirely represented by the much smaller quantity of VNF records, thereby conserving storage space, streamlining VNF chain management, and reducing the processing and memory capacity required to search, configure, and deploy virtual network services.

The Examiner agrees with the Applicant’s arguments that Chapalamadugu-Zhang fails to disclose all of the limitations of Claim 1 that includes extracting characteristics, service chains, rehoming actions, predicting action, downtime or delay therefore the 35 U.S.C. 103 Rejections is withdrawn. 
Independent Claim(s) 9 & 18, similar to Independent Claim 1, the 35 U.S.C. 103 Rejection is withdrawn under the same reasoning as mentioned above.
Claim(s) 2-8, 10-17 & 19-20 depends on Independent Claim 1, 9 & 18 therefore the 35 U.S.C. 103 Rejection is withdrawn for the same reasoning as mentioned above. Moreover, the cited reference Duggal-Chen-Sun-Singh, in combination or separately does not cure the deficiencies of Chapalamadugu-Zhang.  

That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a cloud infrastructure 2) extracting virtual network function 3) a service chain 4) rehoming actions 5) feasibility 6) impact analysis 7) downtime and delay 8) performing rehoming actions 9) predicting rehoming. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks 11/01/2021, Final Rejection 06/02/2021), as previously stated above, the applicant arguments and the amended independent claim(s) are persuasive and overcome the 35 U.S.C. § 103 Rejection of Claim(s) 1-20. 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yeung et al. 						(US 2019/0132211 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457